Citation Nr: 0506791	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  96-22 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for right ankle 
disability.

3.  Entitlement to service connection for left ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to May 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, that denied the veteran's claims of 
service connection for low back and bilateral ankle 
disabilities.  The veteran perfected a timely appeal of this 
determination to the Board by filing her Substantive Appeal 
on a VA Form 9 in May 1996, following the RO's issuance of a 
Statement of the Case (SOC) in April 1996.

The veteran's claims of entitlement to service connection for 
right and left ankle disabilities are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The preponderance of the evidence shows that the veteran's 
low back disability is not related to service or to an 
incident of service origin.


CONCLUSION OF LAW

Low back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 
38 C.F.R. § 3.303 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim of 
service connection for low back disability, and that the 
requirements of the VCAA have been satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. § 
3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this regard, the Board notes that the veteran and her 
representative have been provided with an SOC and 
Supplemental Statements of the Case (SSOCs).  These documents 
provided notice of the law and regulations, as well as the 
reasons and bases for the determinations made regarding her 
claim.  By way of these communications, the veteran was also 
informed of the cumulative evidence that had already been 
provided to VA, or obtained by VA on her behalf.

In addition, in April 2003 and January 2004 letters, the RO 
advised the veteran of the information and evidence not of 
record that was necessary to support her claim.  In the 
discussions contained in these communications, the veteran 
was furnished notice of the types of evidence that she needed 
to send to VA, as well as the types of evidence VA would 
assist her in obtaining.  Further, she was informed of her 
responsibility to identify, or to submit directly to VA, 
medical evidence showing treatment for low back problems 
since service, and as the RO has pointed out, to date, the 
veteran has not responded.  VA has also specifically invited 
the veteran to submit any additional sources of evidence 
and/or argument in support of her claim.  

For these reasons, the Board finds that the notices contained 
in these communications substantially comply with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying the evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Principi, 16 Vet. App. 270 
(2002) (identifying the document that satisfies VCAA notice); 
and 38 C.F.R. § 3.159(b) (the content of the notice 
requirement pertaining to "any evidence" in the claimant's 
possession or a similar request to that effect).

The Board points out that the VCAA only requires that VA 
satisfy its duty to notify, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  
Therefore, any error with respect to the timing of the VCAA 
notices, which given the RO's February 1996 rating action 
necessarily predated the enactment of the VCAA, as well as 
any error in not providing a single notice to the veteran 
covering all content requirements, was harmless.  See 
38 C.F.R. § 20.1102; see also Pelegrini.

With respect to VA's duty to assist, the Board observes that 
the RO has associated records of the veteran's VA treatment, 
dated from October 1999 to May 2003.  In addition, the 
veteran was afforded a formal VA orthopedic examination in 
March 2004 to determine the nature, extent, etiology and 
onset of her low back disability.  See Duenas v. Principi, 18 
Vet. App. 512 (2004); see also Charles.  Moreover, in a 
September 2004 addendum to that report, the March 2004 
examiner discussed her assessment regarding the etiology and 
onset of the veteran's low back disability based on her 
review of the veteran's claims folder.  In light of the 
foregoing, the Board finds that there is no pertinent 
identified evidence that has not been accounted for.  
Moreover, the veteran's representative has submitted written 
argument in support of this claim on several occasions.  Thus 
the Board will thus proceed with the consideration of this 
case.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove her claim and that there is no prejudice 
to her by appellate consideration at this time, without a 
remand of the case to the RO for providing additional 
assistance to the veteran in the development of her claim as 
required by the VCAA or to give her representative another 
opportunity to present additional evidence and/or argument.  
Bernard.  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
additional assistance would aid her in substantiating her 
claim.  Hence, no further notice or assistance to the veteran 
is required to fulfill VA's duty to assist her in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Background and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

As a preliminary matter, the Board notes that although it has 
reviewed the lay and medical evidence in detail, it will 
discuss the most pertinent evidence, focusing on the findings 
bearing on whether the veteran's low back disability had its 
onset or was otherwise related to her period of active duty.  
See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

In support of this claim, the veteran asserts, in essence, 
that service connection is warranted for low back disability 
because she sustained trauma due to an in-service jeep 
accident.  The veteran and her representative also emphasize 
that she was treated on numerous occasions for complaints of 
low back problems, and given her current diagnosis of low 
back disability, service connection is thus warranted.  

Alternatively, in December 2004 written argument, her 
representative points out the examiner who conducted the 
March 2004 VA examination noted in her report that she did 
not have the opportunity to review the veteran's service 
medical records prior to performing her physical examination 
of the veteran, and thus asserts that the March 2004 VA 
examination report is not adequate for rating purposes.  
Disabled American Veterans further argues that although the 
examiner prepared a September 2004 addendum to that report, 
the examination report remains inadequate because the 
examiner was a nurse practitioner, rather than an orthopedic 
specialist, and therefore was not competent to offer an 
opinion regarding the etiology and onset of the veteran's low 
back disability.

The service medical records show that the veteran was seen on 
several occasions for complaint and treatment of low back 
problems, including following a July 1977 motor vehicle 
(jeep) accident.  In addition, the Board observes that the 
April 1983 Report of Medical History reflects that the 
veteran reported that her back "bothered" her "sometimes."

In light of the foregoing, and given the veteran's complaints 
of continued low back problems, in March 2004, she was 
afforded a formal VA orthopedic examination.  As discussed 
above, at the outset of her report, the examiner, a nurse 
practitioner, indicated that the veteran's claims folder was 
not available for her review.  The examiner interviewed the 
veteran and noted her reported history of having low back 
problems during service, including following a 1977 jeep 
accident.  The veteran stated that her back did not bother 
her "significantly" while in the military, and indicated 
that she was involved in a couple of post-service accidents.  
The veteran also reported that her current low back pain 
started three to four years earlier.

The examiner conducted a physical examination.  Further, X-
rays were performed, which were reviewed by two VA 
physicians, who indicated that they revealed loss of normal 
lordosis of the veteran's lumbosacral spine that was 
consistent with persistent spasm; the X-rays were otherwise 
negative.  The examiner diagnosed the veteran as having 
lumbago.  With respect to the etiology and/or onset of this 
disability, she commented that the onset of her low back pain 
was three to four years earlier, and that the disability was 
not at least as likely as not related to the in-service 1977 
jeep accident.  

Because the RO recognized that the examination report was 
deficient since the VA examiner had not had the opportunity 
to review the veteran's claims folder prior to offering her 
impressions, see Mariano v. Principi, 17 Vet. App. 305, 312 
(2003), and because the RO observed that, in addition to the 
jeep accident, the veteran was seen on numerous occasions for 
complaint and treatment of back problems between 1977 and 
1983, in September 2004, the same examiner prepared an 
addendum to her March 2004 report.  

In the addendum, the examiner acknowledged that the veteran 
was treated for back problems during service, but pointed out 
that she reported that it was not bad and that her current 
problems began approximately three to four years earlier.  
The examiner also highlighted that the veteran was discharged 
approximately 20 years earlier, and that subsequent to 
service was involved in several small motor vehicle 
accidents.  She also noted that the veteran's post-service 
employment required significant physical exertion, and that 
the veteran's symptoms were all muscular in nature.  The 
examiner reiterated that her assessment that the veteran's 
lumbago was less likely than not related to her military 
service, and indicated that that was based largely on the 
veteran's own account of the onset of her current low back 
problems.

In light of the foregoing, and because there is no other 
competent medical evidence addressing the onset or etiology 
of the veteran's lumbago, the Board finds that the 
preponderance of the evidence is against the claim.  As such, 
service connection for low back disability must be denied.

In reaching this determination, the Board notes that in light 
of the examiner's statement in the September 2004 addendum to 
the March 2004 VA examination report that she reviewed the 
veteran's claims folder, any argument that the March 2004 VA 
examination report (with the September 2004 addendum) is not 
adequate for rating purposes is without merit.  Indeed, in 
requesting that the examiner prepare the addendum following 
her review of the veteran's claims folder, the RO cured any 
defect in the report.  Mariano.

In addition, the Board acknowledges the veteran's argument 
that the March 2004 VA examiner was not competent to offer an 
opinion as to whether it was at least as likely as not that 
the veteran's low back disability had its onset or was 
otherwise related to service, but concludes that in light of 
VA's recognition that nurse practitioners, as health 
professionals, have the necessary education, skill and 
training to offer such an assessment, finds that her 
impression constitutes competent evidence.  Indeed, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that nurses, let alone, nurse practitioners, as 
health care professionals, are competent to offer opinions as 
to the etiology of a disability.  See Goss v. Brown, 9 Vet. 
App. 109, 114-15 (1996); Williams v. Brown, 4 Vet. App. 270, 
273 (1993).

In reaching this determination, the Board also points out 
that the March 2004 VA examiner provided a detailed and 
cogent rationale for her impression, which the Board finds 
convincing.  Accordingly, the Board must reject the veteran's 
request to remand this matter for another VA examination 
because the information of record is sufficient to decide the 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2004).

Finally, although the Board does not question the sincerity 
of the veteran's conviction that her low back disability is 
related to or had its onset during service, the Board notes 
that, as a lay person, she is not competent to establish a 
medical diagnosis or show a medical etiology merely by her 
own assertions; such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Duenas v. Principi, 18 Vet. 
App. at 520; Charles v. Principi, 16 Vet. App. at 374-75; cf. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Because the 
veteran is not professionally qualified to offer a diagnosis 
or suggest a possible medical etiology since that is beyond 
the competence of a lay person and is not capable of lay 
observation, and in light of the assessment offered by the 
March 2004 VA examiner, there is no basis upon which to grant 
the veteran's claim; therefore, the appeal must be denied.


ORDER

Service connection for low back disability is denied.


REMAND

Also before the Board is the veteran's claims of service 
connection for right and left ankle disabilities.  Although 
the veteran filed this claim in September 1995 and perfected 
her appeal of the RO's February 1996 determination in May 
1996, the Board regretfully concludes that this matter must 
be remanded for further development.

As the veteran's representative points out, the service 
medical records show that she was seen on numerous occasions 
for complaints and treatment of ankle problems.  To date, 
however, the veteran has not been afforded a pertinent VA 
examination to address whether it is at least as likely as 
not that any right or left ankle disability is related to or 
had its onset during her period of military service, and her 
representative argues that this matter must be remanded for 
that purpose; because the Board agrees with the veteran's 
representative that under the circumstances such an 
examination is necessary, the Board agrees that pursuant to 
the VCAA, this matter must be remanded.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004); cf. Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  Indeed, the Board notes that in 
July 1998 written argument, Disabled American Veterans 
asserted that in not providing the veteran with such an 
examination, VA had "carelessly disregarded" its duty to 
assist.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that she identify all VA and non-
VA health care providers that have 
treated her since service for any ankle 
problems.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded an appropriate VA examination to 
determine the nature, extent, etiology, 
onset and diagnosis of any right or left 
disability found to be present.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All necessary tests 
should be conducted.  The examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that any right or left ankle disability 
found to be present is related to or had 
its onset during the veteran's period of 
military service.  The examiner must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record in a legible report.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claims.  The RO must provide 
adequate reasons and bases for its 
determinations, addressing all issues and 
concerns that were noted in this REMAND.  

4.  The veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


